

	

		II 

		108th CONGRESS

		2d Session

		S. 3004

		IN THE SENATE OF THE UNITED STATES

		

			November 18, 2004

			Mr. Rockefeller

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend chapter 99 of the Internal Revenue

		  Code of 1986 to clarify that certain coal industry health benefits may not be

		  modified or terminated.

	

	

		

			1.

			Protection of Coal Industry Health Benefits

			

				Section 9711(g) of the

			 Internal Revenue Code of 1986 (relating to rules applicable to this part and

			 part II) is amended by adding at the end the following new paragraph:

				

					

						(3)

						Prohibition on termination and modification of

				benefits

						Except as provided in

				subsection (d), the benefits required to be provided by a last signatory

				operator under this chapter may not be terminated or modified by any court in a

				proceeding under title 11 of the United States Code or by agreement at any time

				when such operator is participating in such a proceeding.

					.

			

